DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex C. Chen on August 12, 2021.

The application has been amended as follows, with respect to the amended claims of January 15, 2021: 
In claim 4, please insert the word – additional --  between the words “comprising” and “cameras”.
In claim 8, please delete the phrase “a health condition”, and replace it with the phrase – additional health conditions –.
In claim 13, please insert the word – additional --  between the words “with” and “cameras”.

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a transceiver on the frame configured to (a) transmit the video of the crowd to a second device, and (b) receive, from the second device, an indication that a second person in the crowd appears to be at least one of (a) interested in meeting the first person, and (b) a threat to the first person, wherein the indication indicates a sick person in the crowd and an object that they touch.  As understood by the specification, the claim recites the limitation of the transceiver, either receiving an indication that the second person is interested in meeting the first person AND an indication of a sick person in the crowd and the object that they touch (since the newly added limitation makes reference to “the indication”); OR an indication that a second person in the crowd is a threat to the first person wherein the indication is a sick person in the crowd and an object that they touch.  In other words, the indication of interest in the first person appears to be distinct from the indication of a threat as disclosed in the specification.  Therefore, for indications recited in “(a)”, the indication must be some type of indication indicating interest in meeting and an indication of a sick person in the crowd.  Paragraph 161 appears to disclose recognizing different attributes of people in a crowd.
As for claim 16, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a processor configured to analyze the crowd to determine a second person in the crowd who appears to be at least one of (a) interested in meeting the first person, and (b) a threat to the first person, wherein the processor is configured to recognize a sick person in the crowd and an object that they touch.  Thus, similar to the above discussion of claims 1 and 10, the claimed processor is configured to analyze the images of the crowd to determine a second person who appears to be at least one of (a) interested in meeting the first person, and (b) a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 11, 2021